DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-13) in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01/(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. Light r

s 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US Pub 2009/0004763).
Regarding claim 1, Ono (fig. 1) teaches a laser irradiation apparatus comprising:
a laser generation apparatus (crystallization optical system 10, [0037]) configured to generate first laser light (“excimer laser beam”, [0037]) for performing heat treatment of an object (substrate 50, [0037]) to be processed;
a measurement-laser emission unit (light emitting unit 22, [0043]) configured to emit linearly-polarized second laser light (measuring laser beam L, [0048]) toward an irradiation area (“predetermined area”, [0048]) on the object to be processed to which the first laser light is applied;
a first polarizing plate (polarizing element or polarizing plate 26’, [0043]) configured to let, of the whole reflected light (reflected light R, [0048]) of the second laser light reflected by the object to be processed, a part of the reflected light that has a first polarization direction (direction of reflected light R) pass therethrough ([0043]); and
a measurement-laser detection unit (light receiving unit 24, [0043]) configured to detect the reflected light (R) that has passed through the first polarizing plate.

    PNG
    media_image1.png
    606
    493
    media_image1.png
    Greyscale

Regarding claim 2, Ono teaches the laser irradiation apparatus according to Claim 1, wherein the first polarizing plate (26’) is positioned so that the first polarization direction is inclined with respect to an incident plane (normal to the surface of the substrate, [0048]) by a predetermined angle, the incident plane being a plane surface including an incident direction of the second laser light onto the object to be processed and a reflecting direction of the second laser light by the object to be processed ([0048] and fig. 1).

Regarding claim 4, Ono teaches the laser irradiation apparatus according to Claim 2, wherein the first polarizing plate is positioned so that the first polarization direction is inclined with respect to the incident plane by about 45 degrees (angle θ1, [0048] and fig. 3A).
Regarding claim 5, Ono teaches the laser irradiation apparatus according to Claim 1, wherein the measurement-laser emission unit (22) is configured to emit the second laser light (measuring laser beam L) in a second polarization direction corresponding to the first polarization direction (fig. 1).
Regarding claim 6, Ono teaches the laser irradiation apparatus according to Claim 1, wherein the measurement-laser emission unit (22) comprises:
a measurement-laser generation unit (22) configured to generate randomly- polarized reference laser light (measuring laser beam L, [0048]); and
a second polarizing plate (polarizing element 26, [0043] and fig. 1) configured to let, of the randomly-polarized reference laser light generated by the measurement-laser generation unit, a part of the reference laser light having a second polarization direction (direction of beam L) corresponding to the first polarization direction pass therethrough as the second laser light.
Regarding claim 7, Ono teaches the laser irradiation apparatus according to Claim 6, wherein the second polarizing plate is configured to be rotatable (“The polarizing element 26 is rotated around the optical axis and set at an angle at which a desired reflected light component”, [0051]).
Regarding claim 8, Ono teaches the laser irradiation apparatus according to Claim 5, wherein the second polarization direction is inclined with respect to an incident plane (normal to the surface of the substrate, [0048]) by a predetermined angle, the incident plane being a plane surface including an 
Regarding claim 9, Ono teaches the laser irradiation apparatus according to Claim 8, wherein the second polarization direction is inclined with respect to the incident plane by an angle larger than 0 degrees and smaller than 90 degrees (incident angle θ, 0°<θ°≤75°, [0048] and fig. 3A).
Regarding claim 10, Ono teaches the laser irradiation apparatus according to Claim 8, wherein the second polarization direction (direction of beam L) and the first polarization direction (direction of light R) are symmetric with respect to the incident plane (figs. 1 and 3A).
Regarding claim 12, Ono teaches the laser irradiation apparatus according to Claim 1, wherein
the object to be processed is a substrate (substrate 50, [0045]) in which an amorphous semiconductor film (amorphous silicon film 53) is formed, and the amorphous semiconductor film is transformed into a polycrystalline semiconductor film by irradiating it with the first laser light (“crystallizing the semiconductor film 53”, [0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Noguchi et al (US Pat 5,817,548).
Ono teaches the object to be processed is a substrate (substrate 50, [0037]) having an amorphous film (semiconductor film 53); and crystallizing the amorphous film by irradiating the amorphous film with the first laser light by using the laser irradiation apparatus according to Claim 1, and thereby forming a crystallized film ([0006]-[0009]), but does not teach the substrate having a bottom-gate structure in which a metal electrode and an amorphous film are laminated.
Noguchi (Figs. 9A-9C) teaches wherein the object to be processed is a substrate (substrate 91, col. 8, lines 12-13) having a bottom-gate structure (thin film transistor) in which a metal electrode (metallic gate electrode 94) and an amorphous film (amorphous semiconductor thin film 93, col. 8, lines 15-17) are laminated. Noguchi also teaches crystallizing the amorphous film (93) by irradiating the amorphous film with a laser light (excimer layer beam 96) thereby forming a crystallized film (active layer 930, col, 8, line 57 through col. 9, line 25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate 50 of Ono with laminated structure of metal electrode 94 and amorphous film 93 of Noguchi in order to obtain a basic structure of thin film transistor as taught by Noguchi, col. 8, lines 11-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892